internal_revenue_service department of heat v4 washington dc contact person telephone number in reference to t ep ra t3 date mar uics d legend taxpayer a taxpayer b company c plan x tra y ira z date date month date date month date date year amount page amount dear mr this is in response to the your behalf by your authorized representative as supplemented by correspondence dated and in which you request a series of letter rulings with respect to sec_401 and sec_408 of the internal_revenue_code following facts and representations support your ruling requests the request for letter_ruling submitted on taxpayer a whose date of birth was date attained age on date taxpayer a is an active employee of company c taxpayer a is not and has never been a five_percent_owner as that term is defined in code sec_416 b q of company c taxpayer a is an participant in plan x a defined_contribution_plan maintained by company c which your authorized representative asserts is a qualified_plan within the meaning of code sec_401 your authorized representative has presented documentation to the internal_revenue_service which indicates that plan x permits a company c employee plan x participant who is not a five-percent owner as that term is defined in code sec_416 to defer receiving required distributions from plan x until april of the calendar_year following that calendar_year in which the employee terminates employment with company c the documentation also verifies that you are not a five-percent owner of company c during month taxpayer a received an in-service distribution in the amount of amount from plan x which distribution was directly transferred to ira y a pre-existing individual_retirement_arrangement the amounts transferred rolled over from plan x to ira y were accounted for separately from amounts in ira y prior to said transfer in month taxpayer a married taxpayer b whose date of birth was during year on or about date taxpayer a named taxpayer b as the beneficiary of his ira y on or about date assets of ira y in the amount of amount were transferred by means of a trustee to trustee transfer to ira z the amounts that were transferred from ira y to ira z consisted solely of the amounts originally transferred from plan x with adjustment for gains and losses assets that were present in ira y ee prior to the month transfer rollover referenced above were not transferred to ira z on or about date taxpayer a named taxpayer b as the beneficiary of his ira z taxpayer a elected to receive required distributions from his ira z over his and taxpayer b’s joint life expectancy by means of a form dated date taxpayer a elected not to recalculate either his or taxpayer b’s life expectancy based on the above facts and representations you through your authorized representative request the following letter rulings that as of month taxpayer a had not attained his code sec_401 required_beginning_date with respect to his interest in plan x that taxpayer a’s required code sec_401 required_beginning_date with respect to his interest in plan x is april of the calendar_year following the later of the calendar_year in which he attains age or the calendar_year in which he separates from the service of company c that amount which was directly transferred rolled over from taxpayer a’s plan x account to his ira y during month was not subject_to the code sec_401 required_distribution rules made applicable to iras under code sec_408 during calendar_year that amount transferred from ira y to ira z on or about date will not be subject_to the required_distribution rules of code sec_401 and sec_408 until date the first required_distribution year with respect to ira z which consists of amounts originally distributed from plan x to ira y adjusted for gains and losses is calendar_year and the required_distribution date with respect thereto is date that the required_distribution date referenced in ruling_request is the required_distribution date for purposes of code sec_401 and sec_408 that with respect to ira z that consists of amounts originally distributed from plan x to ira y adjusted for gains and losses taxpayer a was eligible to designate a beneficiary for purposes of code sec_401 and sec_408 until date page that taxpayer a timely designated taxpayer b as the beneficiary of his raz - that consists of amounts distributed from plan x to ira y adjusted for gains and losses that taxpayer a may timely elect the term-certain method non-recalculation with respect to calculating his code sec_401 and sec_408 required distributions from ira z on or before date that taxpayer a timely elected the joint life expectancy term-certain method of receiving code sec_401 and sec_408 required distributions from his ira z that distributions from ira z must begin no later than date in order to satisfy code sec_401 and sec_408 that required distributions from taxpayer a’s ira z for calendar_year which must be made no later than date must be based on the ira z balance as of date which consisted of the amounts transferred from ira y to ira z during month adjusted for gains and ' losses divided by the joint life expectancy of taxpayers a and b which life expectancy is not recalculated pursuant to taxpayer a’s electing the term certain method of calculating life expectancies and that required distributions from taxpayer a’s ira z for calendar_year which must be made no later than date may be based on the ira z balance as of date which consists of the amounts transferred from ira y to ira z during month adjusted for gains and losses divided by the joint life expectancy of taxpayers a and b which life expectancy is not recalculated pursuant to taxpayer a’s electing the term certain method of calculating life expectancies with respect to your initial three ruling requests sec_401 a c of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the later of i the calendar_year in which the employee attains age or ii the calendar_year in which the employee retires in general sec_401 does not apply for purposes of code sec_408 i-e does not apply to distributions from iras and also does not apply to employees who are 5-percent owners as defined in code sec_416 code sec_401 as above is a result of an amendment to the code made by section of the small_business job protection act sbjpa the code amendments made by section of the sbjpa apply to years beginning after date page your ruling_request and the documentation which accompanied it indicates that taxpayer a is an active employee of company c who is not and has never been a five- percent owner thereof it also indicates that he attained age in and is not required to commence code sec_401 required distributions under plan x prior to terminating service with company c with respect to amount distributed from taxpayer a’s plan x account and transferred rolled over to his ira y taxpayer a had not attained his required_beginning_date with reference to plan x however once the amounts were rolled over into ira y they became subject_to the required_distribution rules applicable to iras the amounts transferred rolled over from plan x into taxpayer a’s ira y during calendar_year were accounted for separately from other_amounts present in ira y thus the issue with respect to said amounts which were subsequently transferred to ira z is when must required distributions commence with respect to said amounts no account balance existed in ira y as of date thus with respect to ira y no account balance existed for purposes of computing a required_distribution for calendar_year however an account balance for purposes of computing required distributions did exist as of date based on the above the service concludes with respect to your first three ruling requests as follows that as of month taxpayer a had not attained his code sec_401 required_beginning_date with respect to his interest in plan x that taxpayer a’s required code sec_401 required_beginning_date with respect to his interest in plan x is april of the calendar_year following the later of the calendar_year in which he attains age or the calendar_year in which he retires from company c and that amount which was directly transferred rolled over from taxpayer a’s plan x account to his ira y during month was not subject_to the code sec_401 required_distribution rules made applicable to iras under code sec_408 during calendar_year as noted above the amendment made to code sec_401 by section of the sbjpa does not apply to ira_distributions a c as made applicable to iras because of code sec_408 thus pursuant to code section b18 paes distributions from an ira must commence no later than april of the calendar_year during which the ira holder attained age in this case taxpayer a attained age during calendar_year thus with respect to his iras his code sec_401 required_beginning_date was date as noted above with respect to amounts transferred from plan x to ira y no account balance existed in ira y as of date thus with respect to ira y no account balance existed for purposes of computing a required_distribution for calendar_year however an account balance for purposes of computing required distributions did exist as of date thus it is reasonable to conclude that consistent with applicable sections of the code and proposed_regulations distributions from ira y of the amounts transferred rolled over from plan x and separately accounted for amount must have commenced no later than date sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer g-3 provides in pertinent part that a transfer from one plan ira to another is not treated as a distribution for purposes of code sec_401 as noted above taxpayer a transferred his ira y account balance to the extent it consisted of amount initially transferred from plan x to ira y as adjusted for gains and losses to ira z however said transfer will have no effect on determining taxpayer a’s required_beginning_date with respect to said amounts which remains date required_minimum_distribution furthermore such transfer does not constitute a calendar_year code sec_401 provides in short that the term designated_beneficiary is any individual designated as a beneficiary by the employee ira holder sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s ira holder’s required_beginning_date in this case as noted above with respect to taxpayer a’s ira y to the extent it consisted of amounts transferred from plan x and ira z taxpayer a’s required_beginning_date is date thus taxpayer a may designate a beneficiary with respect thereto by date page as noted above taxpayer a named taxpayer b as the beneficiary of his ira y and of his ira z during calendar_year said action on the part of taxpayer a was timely for purposes of code sec_401 code sec_401 provides in short that the life expectancy of an employee ira holder and his spouse may be recalculated but not more frequently than annually sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer e-7 c provides in relevant part that an employee ira holder and or his spouse must elect whether or not life expectancy will be recalculated no later than the time of the first required_distribution as of the date of the first required_distribution a method either recalculation or no recalculation which is in effect with respect to the employee and or his spouse is irrevocable and applies to all subsequent calendar years in this case as noted above taxpayer a during calendar_year elected to not recalculate either his or his spouse’s taxpayer b’s life expectancy for purposes of code sec_401 sec_1_408-8 of the proposed income_tax regulations question and answer a-5 provides in relevant part that for purposes of determining the minimum distribution from an jra in any calendar_year the account balance of the ira as of the december of the calendar_year immediately preceding the calendar_year for which distributions are being made will be used will be substituted in sec_1_401_a_9_-1 q a f-1 for the benefit of the employee sec_1_401_a_9_-1 of the proposed income_tax regulations question and answer f-1 provides in relevant part that for purposes of determining required distributions the amount required to be distributed must at least equal the quotient obtained by dividing the employee’s benefit account balance determined with respect to iras as of december of the relevant calendar_year by the applicable life expectancy thus based on the above with respect to your fourth through thirteenth ruling requests the service concludes as follows that amount transferred from ira y to ira z on or about date will not be subject_to the required_distribution rules of code sec_401 and sec_408 until date the first required_distribution year with respect to ira z which consists of amounts originally distributed from plan x to ira y adjusted for gains and page losses is calendar_year and the required_distribution date with respect thereto is date that the required_distribution date referenced in ruling_request is the required_distribution date for purposes of code sec_401 and sec_408 that with respect to ira z that consists of amounts originally distributed from plan x to ira y adjusted for gains and losses taxpayer a was eligible to designate a beneficiary for purposes of code sec_401 and sec_408 until date that taxpayer a timely designated taxpayer b as the beneficiary of his ira z that consists of amounts distributed from plan x to ira y adjusted for gains and losses that taxpayer a may timely elect the term-certain method non-recalculation with respect to calculating his code sec_401 and sec_408 required distributions from ira z on or before date that taxpayer a timely elected the joint life expectancy term-certain method of receiving code sec_401 and sec_408 required distributions from his ira z that distributions from ira z must begin no later than date in order to satisfy code sec_401 and sec_408 that required distributions from taxpayer a’s ira z for calendar_year which must be made no later than date must be based on the ira z balance as of date which consists of the amounts transferred from ira y to ira z during month adjusted for gains and losses divided by the joint life expectancy of taxpayers a and b which life expectancy is not recalculated pursuant to taxpayer a’s electing the term certain method of calculating life expectancies and that required distributions from taxpayer a’s ira z for calendar_year which must be made no later than date may be based on the ira z balance as of date which consists of the amounts transferred from ira y to ira z during month adjusted for gains and losses divided by the joint life expectancy of taxpayers a and b which life expectancy is not recalculated pursuant to taxpayer a’s electing the term certain method of calculating life expectancies page this ruling letter is based on the assumption that plan x is and has been a qualified_retirement_plan within the meaning of code sec_401 at all times relevant thereto it also assumes that iras y and z either meet or have met the requirements of code sec_408 at all times relevant thereto finally it assumes as represented that taxpayer a has not ever been a five-percent owner as that term is used in code sec_416 of company c as represented this ruling letter addresses issues dealing with distributions either made or to be made through calendar_year as a result no reference is made to the changes made to sec_1_401_a_9_-1 and sec_1_408-8 of the proposed_regulations published in the federal_register on date this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 gor
